DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1 line 21 recites: “a battery is housed” should be --the battery is housed--
Appropriate correction is required.

35 U.S.C. §112 (f) Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the “an information storage means; the activation means; ; other computing means; the active information retrieving means configured to …” in claim 1.
Claims 2-16 depend on claim 1.  Therefore, they invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, too.
Since claims 2-16 invoke 35 U.S.C. 112 (f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they have been interpreted to cover the corresponding structure described in the specification that achieves the claimed functions, and equivalents thereof.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112, sixth paragraph.
For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –





Claim(s) 1-3; 5; and 7-16 as best understood and are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cameron (US 2016/0331027).
	As per claim 1: Cameron discloses a system for vaporizing a composition, the system 100/200 comprises: at least one cartridge 206 configured to house a composition (liquid/substance/ aromatic elements/vaporizable material), the cartridge comprising a body (see fig. 2), a valve (see Para. [0054; 0056]), and a seal (see figs. 2-8; wherein the cartridge element 206 is having one end is seal and other end in transporting the liquid/substance to the mixing chamber); wherein the at least one cartridge 206 carries an information storage means (memory 104); an active information retrieving means (see Para. [0051-0053]; wherein the input/output device 112 can receive and interpret commands and other inputs, interface with the other components; the input/output device 112 can be configured to interface with other devices) located at a position suitable for reading, the active information retrieving means configured to retrieve information from the information storage means on the at least one cartridge (Para. [0051] as emphasized the input/output device 112 can received and interpret commands and other inputs, interface with the other components of the vapor device 100 as required); an internal computing processor 102; a heating element 214 operatively connected to an internal computing processor 102 and configured to apply heat to the cartridge ((see fig. 1, wherein the vaporizer element 108 is connected to the processor element 102); a mouthpiece (Para. [0056]) with an opening and a vapor pathway 114/124 for vapor to pass through from the cartridge seal to the opening (Para. [0062]); an air inlet (see fig. 2; wherein the air input is entering the vaporizer) operatively connected to the cartridge; an airflow sensor operatively connected to the air inlet and configured to measure air volume passing through air inlet (see Para. [0070; 0075]); a user interface (see Para. [0049]; wherein the input/output device 112 can comprise a user interface) operatively connected to the internal computing processor 102 (see fig. 1) and configured to display information (wherein the user interface can comprise at least one of lighted signal lights, gauges, visual images, etc), an activation means (see Para. [0095]; wherein user can used biometric interface 904 to turn/off the device), a battery 120; a 
bus or other coupling)(it is inherent to have the internal computing processor (CPU) to monitor, collect, detect, operate, share data, control as recited above).

As per claims 2-3; 5; 7-16: Cameron discloses the system wherein the composition is a solid; a liquid (see Para. [0085]; wherein two containers 202a and 202b containing a vaporizable material, for example a fluid or a solid); and wherein the cartridge 206 is designed to maximize internal surface area (in order to maximize the heat absorption to the liquid/substance); and wherein the active information retrieving means is located on a device; and wherein other computing means that the internal computing processor communicates with are cloud-based processors, virtual machines, desktop computers, laptop computers, and mobile computers (see figs. 12-14); and wherein other computing means may be accessed and used through a user interface program; and wherein the user interface program is a mobile device application (see figs. 12-14); and wherein the user interface is further configured to receive input information; and wherein the internal computing processor is configured to control the activation means (can be used fingerprint, biometric to turn ON/OFF); and wherein the internal computing processor receives information from a remote computing means and use the information to control the activation means (see figs. 12-14; can be used network interface/server to activate); and wherein the internal .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4; and 6 as best understood and are rejected under 35 U.S.C. 103 as being unpatentable over Cameron (US 2016/0331027).
	As per claim 4: Cameron discloses the system, and the information storage means 104. However, Cameron does not explicitly disclose wherein the information storage means is a bar code, a QR code, or an NFC tag containing information and wherein the information contained within the information storage means comprises ingredients of the composition, weight or volume of the composition, dosage, active ingredients and their quantity within the composition, and medical indications for the composition.
	On the other hand, Cameron discloses the memory device can comprise a random access memory configured for storing program instructions and data for execution or processing by the processor 102 during control of the vapor device 100. When the vapor device 100 is power off or in an inactive state, program instructions and data can be stored in a long term memory. Further, the long term memory can comprise a non-transitory computer-readable  medium storing program instruction that, when 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify a system for vaporizing a composition of Cameron by having the information storage means is a bar code, a QR code, or an NFC tag containing information and wherein the information contained within the information storage means comprises ingredients of the composition, weight or volume of the composition, dosage, active ingredients and their quantity within the composition, and medical indications for the composition as taught by the instant invention to further provide more functions, supports and indicates all the information as needed to the users. Furthermore, Cameron even mentioned the system discloses a biometric interface can comprise a fingerprint scanner, an eyes scanner, a facial scanner and can be configured to enable a user to control any and/or all functionality of the exemplary of the device (Para. [0095]).(Therefore, as best understood the reference of Cameron can be read as recited claim).
(Please see refs. Woodbine et al. (US 2018/0177231); Bowen et al. (US 2018/0043114) regard to the information storage means is a bar code, a QR code, or an NFC tag)

As per claim 6: Cameron discloses the system, wherein the processor 102. However, Cameron does not explicitly disclose that the internal computing processor comprises: individual session statistics for each use session concerning the heating element temperature, total vapor volume consumed, rate of puffing, time of day when the system is used, the time length of each session, quantity of composition used in each individual session, and symptom relief rating input by the user at the user interface; average statistics throughout the life of the system concerning average heating element temperature, average volume consumed, average rate of puffing during a use session, average time frequency of use per day, average quantity of composition used, and average symptom relief rating input by the user; and total 
	On the other hand, Cameron mentions the processor is coupled to the electronic vaporizing device for storing the data regarding the nicotine level and the supply level and for determining and adjusting the nicotine level, the nicotine level in each puff or group of puffs is adjusted based on smoking behavior of the user of the device (Para. [0043; 0045]); and the output/input device can exchange date signals received from the adaptor device with the processor to cause the processor to execute one or more functions (Para. [0050])
	Although, Cameron does not explicitly disclose in detail the system as claimed above. However, a person having ordinary skill in the art would know that the system of Cameron can be function and work well as claimed, since all the above claimed are dealing with using sensors/programs to the processor to detecting/censoring the components as needed to achieve the results (Para. [0046]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify a system for vaporizing a composition of Cameron by having the internal computing processor comprises: individual session statistics for each use session concerning the heating element temperature, total vapor volume consumed, rate of puffing, time of day when the system is used, the time length of each session, quantity of composition used in each individual session, and symptom relief rating input by the user at the user interface; average statistics throughout the life of the system concerning average heating element temperature, average volume consumed, average rate of puffing during a use session, average time frequency of use per day, average quantity of composition used, and average symptom relief rating input by the user; and total statistics in the life time of the system concerning total number of vaporization sessions, total usage time, total cartridges used, total quantity of composition used, and total amount of gas volume consumed as taught by the instant invention to further enhance more functions, and to notify the users better. Further, although the prior art of record does not in detail mention as claimed invention, but the prior art can be achieve all the functions as claimed since it is having all the components such as the processor, the information storage, the input/output interface (computer software/computer programs) and can be achieve the same functions with same results if needed (see Para. [0035-0038]).
Response to Arguments
Applicant's arguments filed 1/9/21 have been fully considered but they are not persuasive. 
In response to Applicant’s argument that the reference of Cameron does not disclose “a valve on a cartridge”. Examiner respectfully disagreed. Since, Cameron stated that “the vapor device may include a plurality of valves; and the vaporizer can be coupled to one or more containers; and the containers can comprise a compressed liquid that can be released to the vaporizer via a valve or another mechanism”. Furthermore, it would be impossible for the device of the reference of Cameron to perform the task if there is no valve/pipe/tube/duct to transfer/transport/move/convey/carry the substance/liquid of the vaporizer in order to create aerosol for the device. 
In response to Applicant’s argument that the reference of Cameron does not disclose “the at least one cartridge carries an information storage means”. Examiner respectfully disagreed. Since, Cameron stated that: “Operational aspects disclosed herein can be embodied directly in hardware, in a software module executed by a processor, or in a combination of the two. A software module may reside in RAM memory, flash memory, ROM memory, EPROM memory, EEPROM memory, registers, hard disk, a removable disk, a CD-ROM, a DVD disk, or any other form of storage medium known in the art. An exemplary storage medium is coupled to the processor such the processor can read information from, and write information to, the storage medium. In the alternative, the storage medium can be integral to the processor. The processor and the storage medium may reside in an ASIC or may reside as discrete components in another device”. Furthermore, the applicant is respectfully advised that claims in a pending application should be given their broadest reasonable interpretation.  In re Pearson, 181 USPQ 641 (CCPA 1974).  See also In re American Academy of Science Tech Center, 70 USPQ2d. 1827 (Fed. Cir. May 13, 2004). MPEP § 2111.01.
In response to Applicant’s argument that the reference of Cameron does not disclose “an airflow sensor operatively connected to the air inlet and configured to measure air volume passing through the air inlet”. Examiner respectfully disagreed. Since, Cameron stated that: “the vapor device can be configured to receive air, smoke, vapor or other material and analyze the contents of the air, smoke, vapor or other material using one or more sensors in order to at least one of analyze, classify, compare, validate, refute, and/or catalogue the same”. Furthermore, having an airflow sensor to 
Therefore, Examiner believes the rejection is proper and valid.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG H NGUYEN whose telephone number is (571)270-0288.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/T.H.N/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831